MAGER, Chief Judge.
Upon review and due consideration of the briefs and record herein we are of the opinion that the trial court’s order granting plaintiff-appellee’s motion for new trial has not been shown by defendant-appellant to be inconsistent with the pronouncements in Cloud v. Fallis, 110 So.2d 669 (Fla.1959).
To the extent that any portion of the order granting new trial was based upon the court’s reasoning regarding the applicability of section 92.33, Florida Statutes (1975), such portion may be deemed to be surplusage. In connection with the new trial we hold that section 92.33 is inapplicable to a tape-recorded statement of an injured party.1 The admissibility of the tape *733recording and any reference thereto would be determined by the usual customary rules of evidence relating to admissibility.
AFFIRMED, as modified.
DOWNEY, J., concurs.
ANSTEAD, J., dissents with opinion.

. 92.33 Written statement concerning injury to person or property; admission as evidence
Every person who shall take a written statement by any injured person with respect to any